Citation Nr: 1706309	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-18 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an anxiety disorder.

3.  Entitlement to service connection for obsessive compulsive disorder (OCD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to August 1960.  

This matter comes before the Board of Veterans Appeals (Board) on appeal of a January 2011 and September 2014 rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed PTSD and OCD due to active service.  He also believes he has developed an anxiety disorder either directly due to active service or secondary to his OCD.  

A review of the record indicates that the Veteran has yet to be scheduled for a VA examination to determine the nature and etiology of his claimed psychiatric disabilities.  

The evidence includes an August 2011 letter from a private psychiatrist who states the Veteran has been under his care for OCD since 1992.  This psychiatrist also notes that the Veteran was in the service from 1958 to 1960 and that he has been diagnosed with PTSD, although he does not discuss the etiology of the PTSD.  He does opine that the Veteran's OCD was "contributed to and exacerbated" due to active service.  8/31/2011 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

In addition, VA treatment records from July 2013 show that the Veteran was seen for an initial psychological evaluation.  The Veteran was noted to have served at the demilitarized zone (DMZ) in Korea, and he believed the tense atmosphere there led to the development of his OCD and PTSD.  At the completion of the examination, the assessment was that the Veteran has symptoms that point toward OCD.  He did not meet the criteria for PTSD, although further inquiry would clarify the situation.  An August 2013 addendum from this examiner adds that PTSD might be present, but that the data presented at the time of the examination was not sufficient to make that diagnosis.  9/10/2014 VBMS, Capri, pp. 27, 28-29.  An April 2014 VA treatment record includes impressions of OCD, anxiety disorder, and rule out PTSD.  9/10/2014 VBMS, Capri, p. 8.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the evidence shows that the Veteran either has current diagnoses or signs and symptoms of his claimed disabilities.  Furthermore, there are indications these disabilities may be associated with service, and the record does not include sufficient information to make a decision.  Therefore, he should be scheduled for a VA examination to determine the nature and etiology of any and all psychiatric disabilities that have been diagnosed during the course of his appeal.  

In regard to the claim of service connection for OCD, the evidence includes a September 2002 VA treatment record that includes an Axis I diagnosis of OCD, but also includes an Axis II diagnosis of rule out Obsessive-Compulsive Personality Disorder.  9/10/2014 VBMS, Capri, p. 52.  This raises the question as to whether or not the Veteran's OCD is an acquired psychiatric disability or a personality disorder.  The Board notes that the distinction is important, as personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2016).  

Even if the Veteran's OCD is determined to be a personality disorder, service connection remains possible.  The VA General Counsel has drawn a distinction between congenital defects and congenital diseases.  Service-connection may be granted for diseases of congenital, developmental or familial origin.  In the instant cases, service connection is warranted if the evidence as a whole establishes that the personality disorder in question was incurred or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90.

The Board acknowledges the August 2011 opinion from the Veteran's private examiner that this disability was "contributed to and exacerbated" due to service.  However, the Veteran's October 1958 induction examination shows that his psychiatric examination was normal when he entered service.  2/26/2010 VBMS, STR - Medical, p. 27.  He also denied having or having had any psychiatric symptoms on the Report of Medical History completed at that time.  2/26/2010 VBMS, STR - Medical, p. 25.  Therefore, the Veteran is presumed to have been sound upon entering service, and clear and unmistakable evidence that the Veteran's OCD existed prior to service is required to rebut this presumption.  38 U.S.C.A. § 1111 (West 2014).  It follows that the August 2011 opinion that addressed only the question of aggravation is insufficient to establish service connection at this time.  All of the questions that have been raised pertaining to the Veteran's OCD must be addressed at the VA examination that is to be scheduled.  

Finally, the record includes private treatment records from Christian Counseling Center that state the Veteran has been seen at "Oaklawn Outpatient" since 1987.  The unnamed examiner who authored the Christian Counseling Center record adds that the Veteran had been his patient from 1992 for three years.  12/17/2009 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  The August 2011 letter from the Veteran's private psychiatrist also states he has cared for the Veteran for OCD since 1992.  It is unclear whether or not this is the same doctor who wrote the note for Christian Counseling Center.  None of the records dating from 1987 at Oaklawn have been obtained, nor have the other private records dating from 1992.  The Board believes VA must make an attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and provide him an opportunity to submit all private treatment records from Oaklawn Outpatient dating from 1987; Christian Counseling Center dating from 1992; and from Aurora Andrews M.D. dating from 1992.  The Veteran should be notified that, with his permission, VA will attempt to obtain these records on his behalf.  However, he should also be notified that it is ultimately his responsibility to ensure that these private records are received by VA if he wishes for them to be considered as evidence in his appeals. 

2.  After the records requested above have been obtained or determined to be unobtainable, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to the examiner for use in the study of this case, and the examination report should reflect that it has been reviewed.  All indicated tests and studies should be conducted.  After the completion of the examination and record review, the examiner should provide the following opinions:

a) Does the Veteran have a current diagnosis of PTSD?  If yes, is it as likely as not that this disability was incurred due to an event in active service, to include fear of hostile military or terrorist activity that involved actual or threatened death or serious injury to the Veteran or others?  

If the Veteran does not have a current diagnosis of PTSD, reconcile the current findings with the diagnosis of PTSD noted in the August 2011 letter from Dr. Andrews.  Was the previous diagnosis in error or did it represent an acute and transitory disorder?  

b) Does the Veteran have a current diagnosis of anxiety disorder?  If yes, is it as likely as not that this disability was incurred due to active service?  Is it as likely as not that the Veteran's anxiety disorder was aggravated (increased in severity beyond the natural progression) by his obsessive compulsive disorder? 

c) Does the Veteran have a current diagnosis of obsessive compulsive disorder?  If yes, does this diagnosis represent an acquired psychiatric disability or a personality disorder?  Can an obsessive compulsive acquired psychiatric disability and a personality disorder co-exist?  

If the Veteran has obsessive compulsive disorder as an Axis I acquired psychiatric disability, is it as likely as not that this disability was incurred due to active service?  If the answer is negative, is there clear and unmistakable evidence that this obsessive compulsive disorder existed prior to service?  If yes, is there clear and unmistakable evidence that it was not aggravated due to active service?  

If the Veteran has an Axis II obsessive compulsive personality disorder, is this abnormality considered a disease (capable of getting better or worse) or a defect (a static condition)? 

i) If considered a disease, it is as likely as not that the personality disorder has its onset in or was aggravated (increased in severity beyond natural progression) by active service?

 ii) If considered a defect, does the Veteran have any superimposed disabilities due to the obsessive compulsive personality disorder?  If so, is it as likely as not that any superimposed disability was due to an event or illness during active service? 

Note to the examiner(s): "Defects" are usually static in nature, so not generally subject to episodic improvement or worsening, whereas "diseases" are.

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







